Athens App. No. 02CA22, 2002-Ohio-7082. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of *1561appeals’ Judgment Entry filed February 12, 2003:
“On December 30, 2002, appellant filed a motion pursuant to App.R. 25(A) and asked us to certify a conflict between our decision in the case sub judiee and the decision in [State v.] Lehman [(Feb. 4, 2000), Lucas App. No. L-99-1140, 2000 WL 125795], Appellant’s motion is well taken. We find these two cases are in conflict and that conflict is on the question of whether a trial court may impose consecutive six-month sentences under R.C. 2929.16(A)(1) for multiple offenses.”
F.E. Sweeney, J., dissents.
Resnick, J., not participating.
Sua sponte, cause consolidated with 2003-0249, State v. Barnhouse, Athens App. No. 02CA22, 2002-Ohio-7082.